Appellant was convicted for destroying the life of a child during parturition, his punishment being fixed at five years confinement in the penitentiary. We do not deem it necessary to review but one question. In our opinion, the evidence is wholly insufficient to support the conviction. It fails to show with any degree of satisfaction or conclusiveness that the child was born alive, or was alive at the inception of its birth. Without such proof, the evidence is not sufficient to sustain the conviction. The evidence being insufficient, the judgment is reversed and the cause remanded.
Reversed and remanded.
Davidson, Presiding Judge, absent.